Citation Nr: 1046713	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to October 
1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee for asthma, and a July 2008 rating decision 
in Huntington, West Virginia for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for asthma and hepatitis C.  

Asthma

The Veteran filed a claim of service connection for asthma in 
October 2006.  The Veteran contends that he was not having any 
issues with his asthma, until it was aggravated during his 
military service.  The Veteran claims that ever since his time 
in-service, he has had to use an inhaler.  

Upon entrance into service, the Veteran reported that he was in 
good health.  The November 1972 entrance exam stated that the 
Veteran had questionable asthma.  The examiners did not find any 
indication that the Veteran was unfit for service.  The Veteran's 
service treatment records reveal that the Veteran was treated for 
asthma numerous times while in service.  The Veteran appeared 
before the Medical Board due to his recurring asthma condition.  
The examiner reported that the Veteran had a history of asthma 
since early childhood.  After discussing the Veteran's medical 
history of his condition, the doctor diagnosed the Veteran with 
asthma.  The Medical Board decided that the Veteran was unfit for 
further military service by reason of physical disability.  
Additionally, the Medical Board noted that the Veteran's 
disability was neither incurred in, nor aggravated by, a period 
of active military service.  

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity 
of symptomatology and that he is being treated for a respiratory 
condition, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
the Veteran's respiratory condition.  As noted above, although 
the Veteran was noted to have questionable asthma upon entrance, 
the condition was not definitively diagnosed at that time.  
Accordingly, and in light of subsequent VA treatment for his 
condition, it remains unclear to the Board whether the Veteran's 
currently diagnosed respiratory condition preexisted service 
and/or if it was aggravated by any aspect of his military 
service.  Additionally, if the Veteran's condition did not 
preexist service, it is unclear if his asthma is otherwise 
related to any in-service event, disease, or injury.  A medical 
opinion regarding an etiology of the Veteran's respiratory 
condition is therefore necessary to make a determination in this 
case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Therefore, a VA examination should be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Hepatitis C

The Veteran filed a claim of service connection for hepatitis C 
in October 2007.  The Veteran contends that he acquired hepatitis 
C during his military service, from air gun vaccinations he 
received when he entered service.  Specifically, the Veteran 
stated that blood was visible on the air guns, but they continued 
to use the same guns to distribute vaccines to others.

The evidence indicates that the Veteran has been diagnosed with 
hepatitis C.  Risk factors for hepatitis C include intravenous 
(IV) drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, acupuncture 
with non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110)  November 30, 1998. 

While mindful that intranasal cocaine and intravenous drug use 
are risk factors for hepatitis C, the Board observes that service 
connection cannot be established for a disability which results 
from willful misconduct or the primary abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a), 1131 (West 2002); Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an 
act involving conscious wrongdoing or a known prohibited action, 
and alcohol and drug abuse are, by statute, deemed to be willful 
misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
38 C.F.R. §§ 3.1(n), 3.301 (2010).  For that reason, a grant of 
service connection is precluded for any abuse of alcohol or drugs 
during service, and for any disorder, including hepatitis C, 
which is due to the abuse of alcohol or drugs.   

The Board acknowledges that the Veteran submitted a November 2008 
letter by his treating VA nurse, which stated that the Veteran's 
hepatitis C was at least as likely as not related to his service.  
However, the nurse's findings, which fail to definitively relate 
the Veteran's hepatitis C to an event or injury in service, are 
inherently speculative in nature and thus of limited probative 
value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Specifically, the nurse did not address the Veteran's hepatitis C 
risk factors, to include air gun vaccinations, and drug and 
alcohol use that were reported in the Veteran's VA outpatient 
treatment records.  Accordingly, the Board finds that the VA 
nurse's letter, standing alone, cannot serve as a basis of 
granting service connection. 

The Board notes that the Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his senses.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Under 38 U.S.C.A. 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, 
the Board finds that the Veteran in this case is competent to 
report symptoms of hepatitis C.  Moreover, in the absence of any 
evidence to the contrary, the Board finds that the Veteran's lay 
statements in this regard are credible.  See Caluza v. Brown, 7 
Vet. App. 498, 511-12 (1995) (indicating that the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity 
of symptomatology and that he is being treated for hepatitis C, 
VA has neither afforded the Veteran an examination nor solicited 
a medical opinion as to the onset and/or etiology of hepatitis C.  
Although the Veteran has been seeking treatment from the VA for 
his condition, it remains unclear to the Board whether the 
Veteran's currently diagnosed hepatitis C is related to his 
service.  A medical opinion regarding the etiology of the 
Veteran's hepatitis C is therefore necessary to make a 
determination in this case.  See 38 U.S.C.A. § 5103A (d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, VA medical records appear to be outstanding.  The record 
reflects that as of August 2009, the Veteran was attending 
outpatient appointments that discussed treatment options for 
hepatitis C and scheduled a liver biopsy.  However, no subsequent 
VA medical records have been associated with the claims folder.  
Because it thus appears that there may be outstanding VA medical 
records dated after August 2009 that may contain information 
pertinent to his claims, the Board finds that efforts to obtain 
those records should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any recent private or 
VA treatment records pertaining to the 
Veteran's hepatitis C since August 2009.

2)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination for hepatitis C.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's hepatitis C had its onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should consider and 
discuss the Veteran's various risk factors, 
including his in-service vaccinations.  
Additionally, the examiner should report if 
the Veteran's condition is due to the abuse 
of alcohol or drugs.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	The AMC should arrange for the Veteran to 
undergo a VA examination for asthma.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted.

The VA examiner should indicate whether there 
is clear and unmistakable evidence that the 
Veteran's asthma preexisted service.  If 
clear and unmistakable evidence exists that 
the Veteran had asthma prior to entering 
service, the examiner should opine whether 
there is clear and unmistakable error that 
the disorder was not aggravated by service.  
Lastly, if asthma did not preexist service, 
the examiner should state whether it is at 
least as likely as not that any current 
asthma had its onset during active service or 
is related to any in-service event, disease, 
or injury.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claims, 
considering all applicable laws and 
regulations.  If either or both claims are 
denied, the AMC should provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


